— Judgment, Supreme Court, New York County (Paul Bookson, J.), rendered April 7, 1987, convicting defendant after a jury trial of criminal sale of a controlled substance in the third degree, and criminal possession of a controlled substance in the third degree, for which defendant was sentenced as a second felony offender, to concurrent terms of 4-Vi to 9 years, unanimously affirmed.
This case arose out of a buy-and-bust operation, during which defendant handed vials of crack to the co-defendant, who in turn sold the crack to the undercover officer. When arrested, 118 additional vials of crack were found on defendant’s person.
Contrary to defendant’s arguments, the fact that an element of an offense, in this case defendant’s shared intent to sell, might have been proved by circumstantial evidence, does not require that the jury be instructed on the "moral certainty” test (People v Johnson, 65 NY2d 556, 561). The instructions given, which addressed both direct and circumstantial evidence, properly conveyed the standards and burden of proof applicable in this matter (People v Cook, 174 AD2d 311). Concur — Carro, J. P., Wallach, Kupferman, Asch and Kassal, JJ.